UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1472


SANGEET B C, a/k/a BC Sangeet        H,     a/k/a   Sangeet   Baniya
Chettri, a/k/a Sangeet BC,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 18, 2012              Decided:   October 1, 2012


Before GREGORY, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dilli Raj Bhatta, THE BHATTA LAW FIRM, Jackson Heights, New
York, New York, for Petitioner.     Stuart F. Delery, Acting
Assistant Attorney General, Ernesto H. Molina, Jr., Assistant
Director, Sheri R. Glaser, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sangeet B C, a native and citizen of Nepal, petitions

for    review    of    an    order      of   the       Board     of   Immigration      Appeals

(“Board”)       dismissing        his     appeal       from     the   immigration       judge’s

order    denying       his       applications          for    asylum,      withholding       from

removal    and    withholding           under     the        Convention     Against     Torture

(“CAT”).    We deny the petition for review.

            The        INA        vests      in        the      Attorney          General     the

discretionary power to grant asylum to aliens who qualify as

refugees.       A refugee is someone “who is unable or unwilling to

return to” his native country “because of persecution or a well-

founded    fear       of     persecution          on    account       of    race,    religion,

nationality,       membership           in    a        particular       social      group,    or

political opinion[.]”              8 U.S.C. § 1101(a)(42)(A) (2006).                       Asylum

applicants      have       the    burden     of       proving    that      they    satisfy    the

definition of a refugee to qualify for relief.                              They may satisfy

this    burden     by       showing       that        they     were   subjected       to     past

persecution or that they have a well-founded fear of persecution

on account of a protected ground such as political opinion.                                  See

8 C.F.R. § 208.13(b)(1) (2012).                         If the applicant establishes

past persecution, he has the benefit of a rebuttable presumption

of a well-founded fear of persecution.

            Aliens face a heightened burden of proof to qualify

for withholding of removal.                  They must show a clear probability

                                                  2
of persecution on account of a protected ground.                            If they meet

this   heightened     burden,       withholding        of     removal      is   mandatory.

However,    if    applicants       cannot    demonstrate        asylum        eligibility,

their applications for withholding of removal will necessarily

fail as well.

             When the Board adopts the immigration judge’s decision

and    includes      its    own    reasoning,          this    court       reviews     both

decisions.       This court will uphold the Board’s decision unless

it is manifestly contrary to the law and an abuse of discretion.

The standard of review of the agency’s findings is narrow and

deferential.         Factual      findings      are    affirmed       if   supported    by

substantial evidence.          Substantial evidence exists to support a

finding     unless    the     evidence       was      such     that     any     reasonable

adjudicator       would     have    been     compelled         to   conclude      to   the

contrary.        Djadjou v. Holder, 662 F.3d 265, 272-74 (4th Cir.

2011).

             This     court       recognized       a     “mixed-motive”           standard

in Menghesha v. Gonzales, 450 F.3d 142, 148 (4th Cir. 2006), and

held that “an asylum applicant need only show that the alleged

persecutor is motivated in part to persecute him on account of a

protected trait.”          The court recognized that “persecutors often

have multiple motives for punishing an asylum applicant, [and]

the INA requires only that an applicant prove that one of those

motives is prohibited[.]”            Id.

                                            3
            These      mixed-motive            legal      principles      were      somewhat

narrowed,     however,      by     the        passage      of   the     REAL   ID    Act    of

2005.     See Abdel-Rahman v. Gonzales, 493 F.3d 444, 453 n.12 (4th

Cir.    2007).        The   Act    revised          the   INA    to   provide       that   the

applicant must establish that the protected ground asserted “was

or   will   be   at    least      one    central       reason     for    persecuting       the

applicant.”       8    U.S.C.      § 1158(b)(1)(B)(i)             (2006).        The      Board

addressed this statutory change and noted that its standard in

mixed-motive     cases      “has        not    been       radically     altered      by    the

amendment.”      Matter of J-B-N-, 24 I. & N. Dec. 208, 214 (BIA

2007).      As before, “the protected ground cannot play a minor

role . . . [and] cannot be incidental, tangential, superficial,

or subordinate to another reason for harm.                        Rather, it must be a

central               reason                  for               persecuting                 the

respondent.”          Id.; see Quinteros-Mendoza v. Holder, 556 F.3d

159, 164 (4th Cir. 2009).                The question of motivation is one of

fact.    Matter of S-P-, 21 I. & N. Dec. 486, 490 (BIA 1996).

            Sangeet argues that he was abused by the Maoists in

large part because of his political activities.                            He notes that

he testified that he was a member of a political party that was

opposed by the Maoists, that the Maoists were aware of his party

membership and that the Maoists attempted to get him to quit his

political party and join the Maoist army.



                                                4
               We   conclude     that     substantial         evidence        supports       the

finding that Sangeet failed to show he was targeted because of

his    political       opinion      or    any       other   protected         ground.        The

evidence clearly supports the finding that he was targeted for

money    and    for    recruitment         purposes         and   not    because        of   his

political activities.                Resistance to forced recruitment by a

guerilla       group    is    not    a    protected         ground.       INS     v.     Elias-

Zacarias, 502 U.S. 478, 815-16 (1992).                       Likewise, refusal to pay

money to a guerilla group upon their demand is not a protected

ground.    See Rivera v. Attorney Gen., 487 F.3d 815, 821                                 (11th

Cir. 2007).         Thus, the record supports the finding that Sangeet

was not eligible for asylum or withholding of removal.                                  We note

that our review of the record shows that the immigration judge

considered the totality of the circumstances.

               We   also     conclude     that       substantial      evidence      supports

the finding that Sangeet was not eligible for relief under the

CAT.

               Accordingly,         we   deny       the   petition      for     review.       We

dispense       with    oral     argument        because       the       facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED



                                                5